Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

14.	Claims 14, 15 are rejected under 35 U.S.C.103 as being unpatentable over Block et al. (US 2008/0033724 A1) in view of Tapuhi et al. (US 2017/0118336 A1)

 	With respect to Claim 14, Block et al. disclose 
 	A system comprising:  
 	means to deliver introductory messages of an interactive experience unit selected from a plurality of interactive experience units (Block et al. [0024] An exemplary voice dialog, which is generated with the method, will be presented hereinafter with reference to Fig. 3. First of all the voice dialog system introduces itself to the user in a greeting prompt, for example using the words “Hello, here is your general information system”. I can give you information about kingdom 301 and, more precisely, about period, dynasty and kingdom. For example why don’t you ask me: what do you know about the Bourbons?” Thus at the start of the dialog the user is given a portion of the potential information that can be retrieved via the voice dialog system), 
 	the means to deliver being in communication with the natural language processor, wherein the selected interactive experience unit includes a highest offer value (Block et al. [0013] According to the method for creating a voice dialog system from plurality of voice dialog applications a relationship test is carried out between individual voice dialog applications using a predefinable criterion. The voice dialog applications, which satisfy the predefinable criterion, are combined in a voice dialog system, [0020] There are then transaction in the newly generated voice dialog system which correspond to the former voice applications...”Wittelsbacher” and “Tudors”, [0022] The method for determining the conversation prompt can proceed for example as follows: [0023] In a first step it is checked whether there are additional transactions in the voice dialog system which comprise a transaction parameter that can also assume the first parameter value. A further transaction parameter of the found transaction is then selected and the parameter value which can be thematically allocated to the first parameter value is determined. Finally a conversation prompt is generated in which reference is made to the second parameter value connected to the first parameter value); 
 	means to receive natural language expressions after delivering at least one of the introductory messages to a user prior to user engagement, the means to deliver being in communication with the natural language processor (Block et al. [0025] The user then turns to the system with the question “What were the king of Bavaria called?”); and 
 	means for storing definitions of interactive experience units, the means for storing being in communication with the natural language processor (Block et al. Fig. 3 elements 301, 302, 303), and 
 	each of the plurality of interactive experience units comprising: 
 	an introductory message (Block et al. [0024] An exemplary voice dialog, which is generated with the method, will be presented hereinafter with reference to Fig. 3. First of all the voice dialog system introduces itself to the user in a greeting prompt, for example using the words “Hello, here is your general information system”. I can give you information about kingdom 301 and, more precisely, about period, dynasty and kingdom. For example why don’t you ask me: what do you know about the Bourbons?” Thus at the start of the dialog the user is given a portion of the potential information that can be retrieved via the voice dialog system); 
 	an offer (Block et al. [0024] An exemplary voice dialog, which is generated with the method, will be presented hereinafter with reference to Fig. 3. First of all the voice dialog system introduces itself to the user in a greeting prompt, for example using the words “Hello, here is your general information system”. I can give you information about kingdom 301 and, more precisely, about period, dynasty and kingdom. For example why don’t you ask me: what do you know about the Bourbons?” Thus at the start of the dialog the user is given a portion of the potential information that can be retrieved via the voice dialog system); 
 	an offer value (Block et al. [0024] An exemplary voice dialog, which is generated with the method, will be presented hereinafter with reference to Fig. 3. First of all the voice dialog system introduces itself to the user in a greeting prompt, for example using the words “Hello, here is your general information system”. I can give you information about kingdom 301 and, more precisely, about period, dynasty and kingdom. For example why don’t you ask me: what do you know about the Bourbons?” Thus at the start of the dialog the user is given a portion of the potential information that can be retrieved via the voice dialog system); and 
 	a natural language grammar comprising intents that indicate actions (Block et al. [0025] The user then turns to the system with the question "What were the kings of Bavaria called?". In this case the voice dialog system recognizes the parameter value "Bavaria" and according to the method described in FIG. 2 searches in the remaining transactions "Federal states" 302 and "Gambling houses" 303 for this first parameter value "Bavaria". The voice dialog system finds the parameter value "Bavaria" in the transaction "Federal states" 302 under the transaction parameter "State". From the transaction "Federal states" 302 the voice dialog system then selects an additional parameter value which can be associated with the first parameter value "Bavaria". In this exemplary embodiment "Munich" is chosen as the second parameter value from the transaction parameter "State capital" of the transaction "Federal sates" 302. Finally, the voice dialog generates the conversation prompt "Incidentally, did you know that+transaction parameter2+is+second parameter value+of+first parameter value+?", so the voice dialog system outputs the voice output "Incidentally, did you know that Munich is the state capital of Bavaria?". It is left up to a person skilled in the art as to whether the voice dialog system outputs the conversation prompt in a direct response to the user's question and then answers the user's question or answers the question first and then outputs the conversation prompt, [0011] A further potential object lies in disclosing a method with which voice dialog applications which are suitable for a context-based voice dialog system that embraces such a theme can be identified and combined.)
	Block et al. teach interpreting the natural language expression according to a natural language grammar defined within the selected interactive experience unit (Block et al. [0007] A dialog specification is associated with each background application or voice dialog application and comprises a transaction database, a parameter database and a grammar database, Claim 9. The method as claimed in claim 5, wherein the predefinable criterion is a functional match between the transactions of the voice dialog applications, to determine the functional match between two transactions, the grammar associated with the transactions are compared with each other, and a functional match between two transactions is established or not as a function of the comparison, Claim 7: The method as claimed in claim 5, wherein the predefinable criterion is a functional match between the transactions of the voice dialog applications and/or a semantic match between the transaction parameters of the voice dialog applications.)
 	Block fail to explicitly teach a processor to interpret the natural language expression according to a natural language grammar defined within the selected interactive experience unit. 
	However, Tapuhi et al. teach  
 	a natural language processor enabled to interpret natural language expressions according to a natural language grammar (Tapuhi et al. Fig. 2 Layer 0 element 202 How May I assist you? Layer 1 element 212, [0018] According to one embodiment of the present invention, a system includes: a processor; and a memory, wherein the memory stores instructions that, when executed by the a processor, cause the a processor to: compute a plurality of feature vectors, each feature vector corresponding to one of a plurality of recorded interactions between customers and agents of a contact center; compute similarities between pairs of the feature vectors; group similar feature vectors based on the computed similarities into groups of interactions; rate feature vectors within each group of interactions based on one or more criteria, wherein the criteria include at least one of interaction time, success rate, and customer satisfaction; and output a dialogue tree in accordance with the rated feature vectors for configuring an automated self-help system, [0074] In response to the agent’s question, the customer (or caller) may respond with any of a number of potential grammars. The customer’s response is processed by the node 212 in Layer 1, as shown in Fig. 2. Node 212 of the tree may correspond to a grammar for parsing the user input and may be implemented using a general GRXML. The grammar corresponding to node 212 may be used to detect phrases such as A. “I want to book a flight,” B. “I’ve lost my account password,” and C. “I want to speak with a supervisor.”); 
 	Block et al. and Tapuhi et al. are analogous art because they are from a similar field of endeavor in the Signal Processing techniques and applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps of introductory message as taught by Block et al., using teaching of using matching the grammar as taught by Tapuhi et al. for the benefit of identifying the intent of the user’s response (Tapuhi et al. [0074] The grammar may be configured to match variations of phrases having equivalent meaning, such as “Book a flight,” “make a flight reservation,” and “I want to fly to San Francisco” for booking flights or “Reset my password,” “I’ve forgotten my password,” “Change my password” for resetting a password.)

 	With respect to Claim 15, Block et al. in view of Tapuhi et al. teach
 	further comprising: means to execute the actions, the means to execute being in communication with the natural language processor and the execution being conditioned by a natural language expression matching a grammar (Tapuhi et al. [0064] a speech driven IMR received audio containing speech from a user. The speech is then processed to find phrases and the phrases are matched with one or more speech recognition grammar to identify an action to take in response to the user’s speech).  


/THUYKHANH LE/Primary Examiner, Art Unit 2655